EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney John Noh (Reg. 72,611) on 06/08/2022. 
Claims 1, 9, 17, have been amended.

Please amend the claims as follows:

1.	(Currently Amended)  A computer-implemented method for dynamic transaction request grouping and allocation in a transaction processing system, the method comprising:
detecting similar transaction requests based on a number of transaction request characteristics common to each of the requests where the number exceeds a predetermined threshold, wherein the transaction request characteristic comprises 
as a result of detecting the similar transaction requests, determining operating conditions of one or more transaction servicing nodes in the system with respect to each of the requests with respect to the transaction request characteristics common to each of the requests, communication requirements, and servicing requirements, the one or more transaction servicing nodes configured to host the transaction-oriented application at the processing security level;
grouping the similar transaction requests for servicing by the transaction-oriented application based on the transaction request characteristic and at least one of the determined operating conditions of each of the one or more transaction servicing nodes; and
routing the grouped ones of the similar transaction requests with respect to the one or more transaction servicing nodes.

9. 	(Currently Amended)  A computer system for dynamic transaction request grouping and allocation in a transaction processing system, the computer system comprising:
one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more computer processors, the program instructions, when executed by the at least one of the one or more computer processors, causing the computer system to perform a method comprising:
detecting similar transaction requests based on a number of transaction request characteristics common to each of the requests where the number exceeds a predetermined threshold, wherein the transaction request characteristic comprises 
as a result of detecting the similar transaction requests, determining operating conditions of one or more transaction servicing nodes in the system with respect to each of the requests with respect to the transaction request characteristics common to each of the requests, communication requirements, and servicing requirements, the one or more transaction servicing nodes configured to host the transaction-oriented application at the processing security level;
grouping the similar transaction requests for servicing by one or more transaction-oriented applications based on the transaction request characteristic and at least one of the determined operating conditions of each of the one or more transaction servicing nodes; and
routing the grouped ones of the similar transaction requests with respect to the one or more transaction servicing nodes.

17. 	(Currently Amended)  A computer program product for dynamic transaction request grouping and allocation in a transaction processing system, the computer program product comprising:
one or more computer-readable storage devices and program instructions stored on at least one of the one or more computer-readable storage devices for execution by at least one or more computer processors of a computer system, the program instructions, when executed by the at least one of the one or more computer processors, causing the computer system to perform a method comprising:
detecting similar transaction requests based on a number of transaction request characteristics common to each of the requests where the number exceeds a predetermined threshold, wherein the transaction request characteristic comprises 
as a result of detecting the similar transaction requests, determining operating conditions of one or more transaction servicing nodes in the system with respect to each of the requests with respect to the transaction request characteristics common to each of the requests, communication requirements, and servicing requirements, the one or more transaction servicing nodes configured to host the transaction-oriented application at the processing security level;
grouping the similar transaction requests for servicing by one or more transaction-oriented applications based on the transaction request characteristic and at least one of the determined operating conditions of each of the one or more transaction servicing nodes; and
routing the grouped ones of the similar transaction requests with respect to the one or more transaction servicing nodes.


Allowable Subject Matter
	Claims 1-7, 9-15, 17-20, are allowed.

Reasons for Allowance
Claims 1-7, 9-15, 17-20, are allowed in view of the examiner amendment and interview held on 06/08/2022. 
The following is an Examiner’s statement of reasons for allowance: None of the closest prior art of record Beckerle (US 2009/0064147), Singh (US 2018/018895), Tucker (US 2020/0278884) fairly teach or suggest alone or in combination a method, system, and product that detects similar transaction requests based on a common characteristics common to each of the request that exceeds a threshold, the transaction request characteristics comprise a service level agreement and a transaction orientated application required for servicing, where each of the similar transaction requests invoke an application that will service the similar transaction requests had each having a certain security level; determining operating conditions with respect to the transaction requests common to each of the requests, communication requirements, and servicing requirements, to host the application at the required security level; grouping the similar transaction requests together based on the transaction request characteristic and an operating condition of each of the one or more servicing nodes; and routing the grouped requests to the nodes; along with other limitations set forth in the claims.
	Beckerle disclosed transaction items that have similar session identifiers that are aggregated and combined with a larger transaction.
	Singh disclosed interrelated transactions that exceed a similarity threshold.
	Tucker disclosed batching requests and requiring the use of a VPN between sites.
However, none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above in regards to claims 1-7, 9-15, 17-20.
	The dependent claims 2-7, 10-15, 18-20 further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/JOHN B WALSH/Primary Examiner, Art Unit 2451